239 F.2d 641
Joseph J. SEGRETO, Appellant,v.AMERICAN AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 16119.
United States Court of Appeals Fifth Circuit.
January 16, 1957.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Robert Weinstein, Henry F. Yoder, Rittenberg, Weinstein & Bronfin, Joyce A. Went, New Orleans, La., for appellant.
Stanley E. Loeb, New Orleans, La., Boswell, Loeb & Livaudais, New Orleans, La., for appellee.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
In an intersectional automobile accident case tried without a jury, the district court, after making full and clear findings of fact and conclusions of law, entered judgment for the defendant. The findings of fact are certainly not clearly erroneous. Rule 52(a), Fed.Rules Civ. Proc., 28 U.S.C.A. Indeed, they are not seriously attacked. We agree with the conclusions of law and think that the judgment was properly entered.


2
Affirmed.